        Case 1:20-cv-02447-SDG Document 48 Filed 10/02/20 Page 1 of 2




                IN THE UNITED STATES DISTRICT COURT
                   NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION

HILL & MAC GUNWORKS, LLC,

                     Plaintiff,

       v.                                       CIVIL ACTION FILE NO.
                                                1:20-CV-02447-CC
TRUE POSITION, INC.,

                     Defendant.


   CONSENT MOTION FOR ENTRY OF CONFIDENTIALITY ORDER

      COMES NOW Plaintiff Hill & Mac Gunworks, Inc. (“HMG”), and with the

express consent of Defendant True Position, Inc. (“TP”) to this action, respectfully

requests the    honorable Court enter the Consent Confidentiality Order

(“Confidentiality Order”) filed contemporaneously herewith.

      HMG believes the Confidentiality Order is necessary and appropriate to

protect the confidentiality of certain sensitive information to be produced in the

discovery process, including information related to HMG’s customer information,

trade secrets, and other intellectual property. For the foregoing reasons, and in light

of the consent of the parties, HMG respectfully requests that the Court enter the

Confidentiality Order.

      Respectfully submitted, this 2nd day of October, 2020.
        Case 1:20-cv-02447-SDG Document 48 Filed 10/02/20 Page 2 of 2




                                     s/ G. Marshall Kent, Jr.
                                     G. Marshall Kent, Jr.
                                     Georgia Bar No. 415129
                                     Nicholas B. Corser
                                     Georgia Bar No. 290744
                                     FOX ROTHSCHILD LLP
                                     999 Peachtree Street, Suite 1500
                                     Atlanta, GA 30309
                                     Telephone: 404-962-1000
                                     Facsimile: 404-962-1200
                                     mkent@foxrothschild.com
                                     ncorser@foxrothschild.com

                                     Attorneys for Plaintiff Hill & Mac Gunworks,
                                     LLC
CONSENTED TO:
s/ Dean R. Fuchs
Dean R. Fuchs
Georgia Bar No. 279170
David L. Turner
Georgia Bar No. 004530
SCHULTEN WARD TURNER & WEISS LLP
260 Peachtree Street, NW, Suite 2700
Atlanta, GA 30303
Telephone: 404-688-6800
d.fuchs@swtwlaw.com
d.turner@swtwlaw.com

John M. Webster
Admitted Pro Hac Vice
BARTLETT & WEBSTER
5093 South 1500 West
Riverdale, UT 84405
Telephone: 801-475-4506
jmwebsterlaw@hotmail.com
jmwebsterlaw@gmail.com

AttorneyS for Defendant True Position, Inc.
                                        2
